Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura (US 2015/0323352 A1) in view of Nahum et al. (US 2004/0012794 A1).
Regarding claim 1, Nagura teaches an encoder connected to an object (abstract), the encoder comprising:
a plate including a pattern thereon (10, 11);
a sensor configured to obtain an image of a portion of the pattern (1, 2, 3);
a memory configured to store a first set of reference images corresponding to a portion of the pattern and angle and/or position information corresponding to the first set of images [0034] [0035]; and

Nagura lacks shifting and comparing the images.
Nahum teaches a processor configured to expand the first set of reference images by rotationally shifting the first set of reference images stored in the memory in a phase N times so as to obtain an expanded set of reference images [0172] (set of 1 reference image is rotated to create expanded set) and to compare the image obtained by the sensor with the first set of reference images the expanded set of reference images [0172], wherein the phase corresponds to a minimum resolution of the pattern divided by N (it is unclear what the phrase “the phase corresponds to” means, in the present case, the resolution of the pattern divided by the degree to which the image is rotated (N) is a number, and “the phase corresponds to” this number in that it is part of the same process).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to compare the obtained image with the reference images as taught by Nahum because it allows for high speed position measurement over a long range with high resolution and accuracy at a reasonable cost (paragraph 0011 of Nahum).
Regarding claim 2, Nagura teaches wherein the processor is further configured to determine an angle or a position of the object based on a result of the comparison between the obtained image and the first set of reference images and/or the expanded set of reference images [0064].
Regarding claim 3, Nagura teaches wherein the processor is further configured to determine an angle or a position of the object if one of the first set of reference images or the second set of reference images is identical or most similar to the obtained image [0062].
Regarding claim 6, Nagura lacks the details of the shifting.
Nahum teaches wherein the phase corresponds to an angle or position and the minimum resolution of the pattern corresponds to an angle or position (again the phrase “corresponds to” is 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to compare the obtained image with the reference images as taught by Nahum because it allows for high speed position measurement over a long range with high resolution and accuracy at a reasonable cost (paragraph 0011 of Nahum).
Regarding claim 7, Nagura teaches wherein the processor is further configured to generate a calibration value for the angle and/or position information based on the phase [0005] [0006] (Fig. 7, 27’).
Regarding claim 8, Nagura teaches wherein the processor is further configured to determine an angle or a position of the objet based on the angle and/or position information and the calibration value [0005] [0006] (Fig. 7, 27’).
Regarding claim 9, Nagura teaches wherein the processor is configured to compare the obtained image with the first set of reference images before shifting the first set of reference images (Fig. 7).
Regarding claim 10, Nagura teaches wherein the processor is further configured to determine an angle or a position of the object based on a result of the comparison between the obtained image and the first set of reference images if one of the images stored in the memory is identical or most similar to the obtained image [0062].
Regarding claim 11, Nagura teaches wherein the sensor, the memory and the processor are integrated into a single component (Fig. 1).
Regarding claims 12-14 and 16-20, these claims are analogous to the claims listed above and therefore also taught by Nagura in view of Nahum.
Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876